Citation Nr: 0315615	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  00-20 715A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability.  



REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney



ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to September 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an rating decision from the VA RO 
which denied entitlement to a total disability rating based 
on individual unemployability.  In a June 2001 decision, the 
Board affirmed the RO's denial of the veteran's claim for a 
total disability rating based on individual unemployability.  

Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In April 2002, a Joint Motion to Remand and To Stay 
Proceedings was filed.  By Order dated May 2002, the Court 
vacated the Board's June 2001 decision and remanded the case 
pursuant to 38 U.S.C.A. § 7252(a).  

In November 2002, the Board undertook additional development 
of the issue currently on appeal under regulations that were 
then in effect.  See 38 C.F.R. § 19.9 (2002).  Thereafter, 
those regulations were invalidated by the Untied States Court 
of Appeals for the Federal Circuit.  It was held that initial 
RO review of any evidence had to be undertaken.  In this 
case, the additional development consisted of obtaining 
additional medial evidence, including VA treatment records 
and scheduling VA examinations in connection with the claim 
on appeal.  In April 2003 correspondence, the veteran, 
through his representative, specifically waived initial RO 
consideration of the additional evidence submitted in 
connection with the veteran's claim.  The Board has 
considered this newly submitted evidence in its decision 
herein.  In any event, the Board notes that due to the 
favorable outcome in this case, there is no requirement that 
the veteran waive RO consideration of such evidence.  




FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2.  Service connection is in effect for depressive reaction 
and schizoaffective disorder, rated as 50 percent disabling 
and lumbosacral strain, rated as 20 percent disabling; his 
combined rating is 60 percent.  

3.  The veteran has an Associate's degree and has worked in 
construction and as a taxicab driver.  

4.  Based on recently obtained competent medical evidence, 
the veteran's service-connected disabilities preclude 
substantially gainful employment, consistent with his 
education and previous work experience.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the criteria for a total rating based on individual 
unemployability due to service connected disabilities are 
met.  38 U.S.C.A. §§ 1155, 5100 et. seq. (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, and 4. 16 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000 became effective during the 
pendency of this appeal.  38 U.S.C.A. § 5100 et. seq. (West 
2002).  There have also been final regulations promulgated to 
implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The Board has therefore reviewed 
this case with the provisions of those laws in mind, and 
finds that VA's duty to assist the appellant in developing 
the evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examinations and pertinent medical treatment records were 
requested.  In view of the outcome below, there is no need 
for additional development of evidence.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disabilities; provided that, if there is only one such 
disability, this disability is ratable at 60 percent or more, 
and that if there are two or more disabilities, there is at 
least one disability ratable at 40 percent or more, and 
sufficient additional disabilities to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2002).  
Veterans who fail to meet these percentage standards but are 
nonetheless unemployable by reason of service-connected 
disabilities may still be rated as totally disabled.  38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16(b) (2002).  

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation a result 
of service-connected disability shall be rated totally 
disabled without regard to whether an average person would be 
rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that unemployability is synonymous with inability 
to secure and follow a substantially gainful occupation.  
VAOPGCPREC 75-91 (Precedent Opinion of the VA General 
Counsel; see also Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).

The veteran contends that he is entitled to a total 
disability rating based on individual unemployability, as he 
is unable to work due to his service-connected disabilities.  

In this case, the veteran does not have a single disability 
rated at 60 percent.  Service connection is in effect for 
depressive reaction and schizoaffective disorder with a 50 
percent evaluation and for lumbosacral strain with a 20 
percent evaluation.  The combined evaluation for his service-
connected disabilities is 60 percent.  However, the combined 
rating of 60 percent for his service-connected disabilities 
is not the end of the inquiry.  The threshold question is 
whether the service-connected disabilities are sufficient, in 
and of themselves, to render the veteran unable to secure or 
follow a substantially gainful employment.  

The record reveals that the veteran has achieved an 
Associate's degree in building construction technology.  With 
respect to work history, he worked as a union carpenter for 
15 years until he injured his hand on the job.  Private 
medical records show that he injured his right thumb at work 
in 1981 and underwent multiple surgeries on his hand.  On his 
application for increased compensation based on 
unemployability, the veteran indicated that he has been too 
disabled to work since 1986.  

Private medical records dated in July 1981 reflect that the 
veteran injured his right thumb at work and suffered a 
dislocation fracture.  Subsequent records note that he 
underwent multiple surgeries for the condition and missed 
substantial time from work.  Private records dated in May 
1989 reveal that the veteran injured his left knee after 
falling from a ladder.  The veteran underwent left knee 
surgery for internal derangement of the left knee.  It was 
noted that the veteran was unable to work due to left knee 
pain and limitation of motion.  

The historical medical evidence also shows treatment for the 
veteran's service-connected low back and psychiatric 
disorders.  In this regard, it is noted that VA hospital 
records dated in 1990 reflect admissions secondary to 
schizophrenia, chronic paranoid type and rule out major 
depression.  On VA examination in January 1991, the veteran 
indicated that he was self-employed as a taxicab driver.  He 
stated that his history of multiple hand surgeries and a left 
knee injury prevented him from working for 6 years, during 
which time he obtained an Associate's degree.  The diagnosis 
was depressive reaction.  

A VA hospital record dated in June 1996 reflects that the 
veteran was admitted with symptoms of delusions, flight of 
ideas, disorganized thoughts, auditory hallucinations, and 
very poor insight and judgment.  The admitting diagnosis was 
schizophrenia, paranoid type, acute exacerbation.  Bilateral 
corneal abrasions were also noted.  

On VA spine examination in August 1997, no postural 
abnormalities or fixed deformities were shown.  Atrophy of 
the lumbar musculature and paralumbar areas was noted.  No 
reflex, sensory, or motor deficits were noted, no were there 
any weaknesses in the lower extremities.  The examiner noted 
that the veteran had good range of motion of the lumbar 
spine.  The diagnosis was arthritis of the lumbosacral spine, 
by history.  

On VA mental disorders examination in August 1997, the 
veteran reported that he previously managed a construction 
company until 1989 but had not worked in construction since 
that time.  He said that he was considered an "insurance 
risk" because he took anti-psychotic medication.  He stated 
that he worked intermittently as a cab driver since 1991.  It 
was noted that the veteran was imprisoned for thirteen months 
in 1995 to 1996 for aggravated assault.  The veteran reported 
that he saw a VA psychiatrist for medication management.  His 
prescription medications included Haldol, Cogentin, and 
Prozac each day.  Objective findings revealed that the 
veteran was alert and oriented times three, well nourished, 
with slightly disheveled appearance and in no acute distress.  
His affect was blunted and his mood was depressed.  The 
diagnoses included schizoaffective disorder and cocaine 
abuse, in remission.  His Global Assessment of Functioning 
(GAF) score was 45-50.  The examiner noted that the veteran's 
symptoms interfered with his ability to work and he remained 
socially isolated with some paranoid feelings.  

A November 1997 VA counseling record shows that the veteran 
reported that he had "run out" of his medication and began 
hearing voices.  He stated that he was no longer employed by 
the taxi company because he did not disclose his history of 
prior felonies on the initial application.  He admitted to 
relapse of substance abuse.  

VA medical records dated from January 2002 to January 2003 
essentially show that the veteran received ongoing treatment 
for orthopedic complaints, including for his service-
connected back disorder as well as counseling and medication 
management for his psychiatric disorder.  

VA hospital records show that the veteran was admitted from 
January 2002 to April 2002 after complaining of hearing 
voices and feeling paranoid.  His discharge diagnoses 
included schizophrenia, chronic paranoid type.  His GAF score 
was 45 on admission and 65 on discharge.  

A January 2003 statement from a VA staff psychiatrist was 
received.  The doctor related that the veteran had been his 
patient for many years and suffered from paranoid 
schizophrenia, chronic type.  It was noted that the veteran 
took anti-psychotic drugs to treat his disorder.  The 
psychiatrist stated that the veteran was disabled and could 
not work.  It was noted that the veteran had to be on the 
anti-psychotic drugs indefinitely and continue with 
treatment.  

In a January 2003 VA statement from the Director of the Pain 
Medicine clinic, it as noted that the veteran had under his 
treatment for his back injury since December 2001.  The 
doctor related that the veteran had a permanent chronic back 
condition.  It was noted that his pain was controlled through 
interventional pain treatment procedures, the continuous use 
of medication, frequent application of ice and an exercise 
program to maintain flexibility.  His diagnoses included 
myofascial pain, lumbosacral disc degeneration, lumbar facet 
disease, and sacroiliac joint degeneration.  The doctor 
opined that due to the overall condition of his spine, the 
veteran was disabled and could not work.  It was noted that 
he would be on medications for pain and require continued 
treatment for his back condition indefinitely.  

On VA mental disorders examination in March 2003, the 
examiner indicated that based on the results of examination 
of the veteran and review of his records, a diagnosis of 
schizophrenia, chronic paranoid type, was indicated.  The 
examiner related that although there appeared to be a marked 
improvement in his symptoms (i.e., well controlled on his 
medications), the underlying illness remained.  In the 
examiner's opinion, the veteran would be unable to maintain 
any substantial gainful work for any significant amount of 
time without exacerbating his mental illness.  The examiner 
stated that based on the veteran's history and the course of 
his illness, exacerbation would likely lead to decompensation 
and/or hospitalization.  

On VA orthopedic examination in March 2003, the veteran 
reported pain in the lower back which radiated down to his 
right knee.  A history of degenerative arthritis of the 
facets of the lumbar spine and treatment with injections was 
noted.  The diagnosis was degenerative arthritis of the 
lumbar spine with facet syndrome.  The examiner noted that 
the veteran used a cane for ambulation and he was able to 
personally take care of his activities of daily living.  It 
was noted that his functional capacity was reduced when 
standing for any length of time due to pain.  

After reviewing all of the evidence, and considering the 
veteran's educational and occupational experience, and the 
current nature and extent of his service-connected 
disabilities, as well as all applicable regulations, the 
Board finds the evidence demonstrates that the veteran's 
service-connected disabilities prevent his substantially 
gainful employment, consistent with his education and 
previous work experience.  Upon review, the Board finds that 
the opinions of the most recent VA examiner in March 2003 as 
well as the January 2003 statements from the veteran's 
doctors persuasive in combination with the VA records.  
Additionally, the Board notes that the veteran reported 
having an Associate's degree and has apparently had no 
employment for several years.  While the medical records show 
non-service-connected knee and hand disorders as well as 
other matters which may have impacted his ability to work in 
construction or as a taxi driver, competent evidence of 
record clearly attributes the veteran's unemployability to 
the service-connected psychiatric and lumbosacral disorders.  
In light of the foregoing, the Board resolves reasonable 
doubt in the veteran's favor on this issue.  The Board 
concludes that the evidence supports the veteran's claim for 
a total rating based upon individual unemployability due to 
service-connected disabilities.  Accordingly, the appeal is 
granted.  



ORDER

With resolution of reasonable doubt in the appellant's favor, 
a total rating based on individual unemployability due to 
service-connected disabilities is granted, subject to the 
provisions governing payment of monetary benefits.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

